April 24, 2015 Silver Shares Covered Call ETN The Silver Shares Covered Call Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch that are linked to the return of the Credit Suisse NASDAQ Silver FLOWS TM (Formula-Linked OverWrite Strategy) 106 Index (the “Index”). The Index seeks to implement a “covered call” investment strategy by maintaining a notional long position in shares of the iShares® Silver Trust ETF (SLV UP ) (the “SLV shares”) while notionally selling monthly out-of-the-money call options on that position. The ETNs are listed on The Nasdaq Stock Market (“Nasdaq”) under the ticker symbol “SLVO”
